

SECOND AMENDMENT TO THE
AMGEN INC. SUPPLEMENTAL RETIREMENT PLAN
AS AMENDED AND RESTATED EFFECTIVE OCTOBER 16, 2013
The Amgen Inc. Supplemental Retirement Plan, as Amended and Restated Effective
October 16, 2013 (the “Plan”), is hereby amended, effective October 23, 2019, as
follows:
1.
Section 2.27 is amended by adding the following at the end thereof:

If you were employed in the United States by Celgene Corporation or any
affiliate of Celgene Corporation (collectively, “Celgene”) immediately preceding
the Closing Date (as defined in the Asset Purchase Agreement by and among
Celgene Corporation, as Seller, and Amgen Inc., as Purchaser, Dated as of August
25, 2019) and effective as of the Closing Date, you were offered and you
accepted employment with the Company, then for purposes of calculating your
Years of Service under the Plan, you will receive credit for your years of
service with Celgene and with Celgene-recognized predecessors prior to the
Closing Date.
To record this Second Amendment to the Plan as set forth herein, the Company has
caused its authorized officer to execute this document this 23rd day of October,
2019.
AMGEN INC.
By:
/s/ Lori A. Johnston
 
Name: Lori A. Johnston
Title: Executive Vice President, Human Resources







